DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 1 the Examiner suggests deleting “the” following “claim 8, the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-14, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) regarding claim 8:
Claim 8 recites the limitation "the second one of the charge pumps" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
b) regarding claim 10:
Claim 10, recites the limitation, “the sample switches of a first of the parallel branches and the hold switches of a second of the parallel branches,” is unclear and therefore indefinite.  It is unclear if the inventor is claiming that each parallel branch contains multiple sample switches and multiple hold switches?
c) regarding claims 11-14:
These claims are rejected based on their dependence from claim 8.
d) regarding claims 17 and 18:
Claims 17 and 18 depend from cancelled claim 16 and are therefore indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 12, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Patent No. 10,389,368).
a) regarding claim 1:
Wang et al. discloses a circuit (Figure 1 and 5) comprising: 
a plurality of charge pumps (106 and 110); 
a voltage controlled oscillator (116); 
an integration path (102) from a first one of the charge pumps (106) to the voltage controlled oscillator (116);  
a proportional path (104) from a second one of the charge pumps (110) to the voltage controlled oscillator (116); 
the proportional path (104) comprising a switched capacitive circuit (112); 
the switched capacitive circuit (112 and Figure 2) comprising: 
a plurality of capacitors (214-216); 
a plurality of reset switches (201, 204, 207); 
a plurality of sample switches (202, 205, 208); 
a plurality of hold switches (203, 206, 209) each distinct from the sample switches; and 
wherein each of the sample switches (202, 205, 208) is arranged in series with a corresponding one of the hold switches (203, 206, 209) in a different parallel branch between the second one of the charge pumps (110) and the voltage controlled oscillator (116 and column 3, line 37-column 4, line 9).
b) regarding claim 5:
Wang et al. discloses the circuit of claim 1, further comprising: 
a reset-sample-hold circuit (302 in Figure 3) configured to control the switched capacitive circuit (column 4 lines 27-36).
c) regarding claim 8 (as best understood):
Wang et al. discloses a phase locked loop (Figure 1 and 5) comprising: 
a first charge pump (106); 
a second charge pump (110); 
a voltage controlled oscillator (116); 
a first path (102) dominated by capacitive effects from the first charge pump (106) to the voltage controlled oscillator (116); 
a second path (104) dominated by resistive effects from the second charge pump (110) to the voltage controlled oscillator (116); 
the charge pumps (106 and 110) configured to output different valued currents on the first path (102) and the second path (104) during operation of the circuit (Figure 6 and column 5, lines 25-56); 
the second path (104) comprising a switched capacitive circuit (112); 
the switched capacitive circuit (112 and Figure 2) comprising: 
a plurality of capacitors ( 214-216); 
a plurality of reset switches (201, 204, 207); 
a plurality of sample switches (202, 205, 208); 
a plurality of hold switches (203, 206, 209) each distinct from the sample switches; and 
wherein each of the sample switches (202, 205, 208) is arranged in series with a corresponding one of the hold switches (203, 206, 209) in a different parallel branch between the second one of the charge pumps (110) and the voltage controlled oscillator (116 and column 3, line 37-column 4, line 9).
d) regarding claim 12:
Wang et al. discloses the phase locked loop of claim 8 further comprising: 
a reset-sample-hold circuit (302 in Figure 3) configured to control the switched capacitive circuit (column 4 lines 27-36).
e) regarding claim 21:
Wang et al. discloses the circuit of claim 1, wherein the capacitors (214-216) are arranged in series at nodes (211-213) of the parallel branches between the sample switches (202, 205,208) and the hold switches (203,206,209).
f) regarding claim 22:
Wang et al. discloses the circuit of claim 1, wherein the reset switches (201,204,207) are arranged in series at nodes (211-213) of the parallel branches between the sample switches (202, 205, 208) and the hold switches (203,206,209).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US Pub. No. 2015/0214966) in view of Wang et al.
a) regarding claim 15:
Tong et al. discloses a transceiver (Figure 8) comprising: 
a data transmitting circuit (804-826); 
a data receiving circuit (820) coupled to receive data signals from the transmitting circuit (paragraph [0071]); 
one or more clock signal generators coupled to one or both of the transmitting circuit and the receiving circuit (paragraph [0072]); 
one or more clock calibration circuits (850) coupled to the one or more clock signal generators. 
Tong fails to explicitly disclose at least one of the clock calibration circuits comprising: a plurality of charge pumps; a voltage controlled oscillator configured to receive current from both of an integration path from a first one of the charge pumps and a proportional path from a second one of the charge pumps; the proportional path comprising a switched capacitive circuit; the switched capacitive circuit comprising: a plurality of capacitors; a plurality of reset switches; a plurality of sample switches; a plurality of hold switches each distinct from the sample switches; and wherein each of the sample switches is arranged in series with a corresponding one of the hold switches in a different parallel branch between the second one of the charge pumps and the voltage controlled oscillator.
Wang et al. in the same field of endeavor teaches a clock calibration circuit (Figure 1 and 5) comprising: a plurality of charge pumps (106 and 110); a voltage controlled oscillator (116) configured to receive current from both of an integration path (102) from a first one of the charge pumps (106) and a proportional path (104) from a second one of the charge pumps (110); the proportional path (104) comprising a switched capacitive circuit (112); the switched capacitive circuit (112 and Figure 2) comprising: a plurality of capacitors (214-216); a plurality of reset switches (201, 204, 207); a plurality of sample switches (202, 205, 208); a plurality of hold switches (203, 206, 209) each distinct from the sample switches; and wherein each of the sample switches (202, 205, 208) is arranged in series with a corresponding one of the hold switches (203, 206, 209) in a different parallel branch between the second one of the charge pumps (110) and the voltage controlled oscillator (116 and column 3, line 37-column 4, line 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the clock calibration circuit taught by Wang et al. as the clock calibration circuit in the transceiver disclosed by Tong et al. in order to reduce jitter (Wang, column 2, lines 56-61 and column 4, lines 61-65) since it only involves combining prior art elements according to known methods to yield predictable results.
b) regarding claim 19:
The combination of Tong et al. and Wang et al. disclose the transceiver of claim 15, further comprising: 
a first gain circuit (Wang, Ki) configured on the integration path (Wang, column 5, lines 43-44); and 
a second gain circuit ( Wang, Kp) configured on the proportional path (Wang, column 5, lines 43).
c) regarding claim 20:
The combination of Tong et al. and Wang et al. disclose the transceiver of claim 19, wherein outputs of the first gain circuit and the second gain circuit are merged (Wang, column 5, lines 43-54).

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Hiraku (US Pub. No. 2019/0268006).
a) regarding claims 6 and 13:
Wang et al. discloses the circuit of claim 1 and phase locked loop of claim 8.
Wang et al. fails to explicitly disclose further comprising: a first voltage-to-current converter configured on the integration path; and a second voltage-to-current converter configured on the proportional path.
Hiraku in the same field of endeavor teaches (Fig. 32-34) a voltage controlled oscillator (59a) comprises: a first voltage-to-current converter (MN52 in Figure 34) configured on the integration path (path producing Vcint in Figures 32-34); and a second voltage-to-current converter (MN51 in Figure 34) configured on the proportional path (path producing Vcprop in Figures 32-34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the voltage controlled oscillator taught by Hiraku as the voltage controlled oscillator in the phase locked loop disclosed by Wang et al. since it only involves combining prior art elements according to known methods to yield predictable results.
b) regarding claims 7 and 14:
The combination of Wang et al. and Hiraku disclose the circuit of claim 6 and phase locked loop of claim 13, wherein outputs of the first voltage-to-current converter (Hiraku, MN52) and the second voltage-to-current converter (Hiraku, MN51) are merged into a current controlled oscillator (Hiraku, INV51-INV53 and paragraph [0086]).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842